Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147921-2                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147921-2
                                                                    COA: 308639; 309330
                                                                    Wayne CC: 10-011140-FC;
  WILLIE HARPER,                                                               10-010259-FH
            Defendant-Appellant.

  ____________________________________/

          By order of February 28, 2014, the application for leave to appeal the September
  5, 2013 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Earl (Docket No. 145677) and People v Cunningham (Docket No. 147437). On
  order of the Court, Earl having been decided on March 26, 2014, 495 Mich. 33 (2014),
  and Cunningham having been decided on June 18, 2014, 496 Mich. 145 (2014), the
  application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the Court of Appeals opinion regarding the
  Wayne Circuit Court’s assessment of court costs. We REMAND this case to the Court of
  Appeals for reconsideration of that issue and the related issue whether the defendant was
  denied the effective assistance of counsel because his trial counsel failed to object at
  sentencing to the imposition of court costs. On remand, the Court of Appeals shall hold
  this case in abeyance pending its decision in People v Konopka (Court of Appeals Docket
  No. 319913). After Konopka is decided, the Court of Appeals shall reconsider the
  defendant’s issues in light of People v Cunningham, 496 Mich. 145 (2014), and Konopka.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
         h1020
                                                                               Clerk